       Case 2:20-cv-00308-KJD-BNW Document 25 Filed 06/04/21 Page 1 of 2



 1 LUCIAN J. GRECO, JR., ESQ.
   Nevada State Bar No. 10600
 2 JARED G. CHRISTENSEN, ESQ.
   Nevada State Bar No. 11538
 3 DELEELA M. WEINERMAN, ESQ.
   Nevada State Bar No. 13985
 4 BREMER WHYTE BROWN & O’MEARA LLP
   1160 N. TOWN CENTER DRIVE
 5 SUITE 250
   LAS VEGAS, NV 89144
 6 TELEPHONE: (702) 258-6665
   FACSIMILE: (702) 258-6662
 7 lgreco@bremerwhyte.com
   jchristensen@bremerwhyte.com
 8 dweinerman@bremerwhyte.com
 9 Attorneys for Defendant,
   JAMES RIVER INSURANCE COMPANY
10
11                               IN THE UNITED STATES DISTRICT COURT
12                                       DISTRICT OF NEVADA
13
14 GEOVANI LIZAMA-ESTEVEZ,                          )   Case No. 2:20-cv-00308-KJD-BNW
   individually,                                    )
15                                                  )   STIPULATION AND ORDER TO
                  Plaintiff,                        )   CONTINUE STATUS CHECK
16                                                  )   HEARING
          vs.                                       )
17                                                  )
   JAMES RIVER INSURNACE COMPANY,                   )
18 an entity licensed to do business in the State   )
   of Nevada; DOES I through X; and ROE             )
19 CORPORATIONS XI through XX,                      )
   inclusive,                                       )
20                                                  )
                  Defendants.                       )
21                                                  )
22            Plaintiff, Geovani Lizama-Estevez, by and through his attorneys of record,
23 George T. Bochanis, Esq. and Eunice M. Beattie, Esq. of George T. Bochanis, LTD,
24 and Defendant, James River Insurance Company by and through its attorneys of
25 record, Lucian J. Greco, Jr, Esq., Jared G. Christensen, Esq. and Deleela M.
26 Weinerman, Esq. of Bremer Whyte Brown and O’Meara, LLP, for good cause, hereby
27 stipulate and agree and ask the Court to continue the Status Check Hearing currently
28



     1256.229 4833-9873-1245.1
       Case 2:20-cv-00308-KJD-BNW Document 25 Filed 06/04/21 Page 2 of 2



 1 set for June 10, 2021 at 2:00 p.m. as parties have a mediation scheduled for June 10,
 2 2021.
 3 Dated this 4th day of June 2021                     Dated this 4th day of June 2021
 4 GEORGE T. BOCHANIS, LTD                             BREMER WHYTE BROWN &
                                                       O’MEARA, LLP
 5
 6 By: /s/ George T. Bochanis                          By: /s/ Deleela M. Weinerman
 7
   George T. Bochanis, Esq.                            Lucian J. Greco, Jr, Esq.
   Nevada Bar No. 12262                                Nevada Bar No. 10600
 8 Eunice M. Beattie, Esq                              Jared G. Christensen, Esq.
 9
   Nevada Bar No. 10382                                Nevada Bar No. 11538
   Attorney for Plaintiff,                             Deleela M. Weinerman, Esq.
10 Geovani Lizama-Estevez                              Nevada Bar No. 13985
11                                                     Attorneys for Defendant,
                                                       James River Insurance Company
12
                                             ORDER
13
            On the basis of good cause,
                                     IT IT
                                         ISISSOORDERED
                                                  ORDERED:that the parties' stipulation (ECF No.
14   25) is GRANTED in part and DENIED in part. IT IS ORDERED that the June 10, 2021
     status check is VACATED. IT IS FURTHER ORDERED that a joint status report
15   concerning the result of the mediation is due on June 15, 2021. Based on the parties'
16   status report, the Court may reschedule ____________________________________
                                               the June 10 status conference.
                                              UNITED STATES MAGISTRATE JUDGE
17                                                    IT IS SO ORDERED

18                                                    DATED: 10:39 am, June 08, 2021
                                              Dated: _____________________________
19
20            The STIPULATION AND ORDER TO CONTINUE STATUS CHECK
                                     BRENDA WEKSLER
21 HEARING in 22:20-cv-00308-KJD-BNW was submitted
                                     UNITED  STATESby:MAGISTRATE JUDGE
22 BREMER WHYTE BROWN & O’MEARA LLP
23 By: /s/ Deleela M. Weinerman, Esq.
24 Lucian J. Greco, Jr, Esq.
   Nevada State Bar No. 10600
25 Jared G. Christensen, Esq.
   Nevada State Bar No. 11538
26 Deleela M. Weinerman
   Nevada State Bar No. 13985
27 Attorneys for Defendant,
   James River Insurance Company
28
                                                  2

     1256.229 4833-9873-1245.1
